DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 04/11/2022 (“04-11-22 OA”), the Applicant amended independent claims 1 and 5 and cancelled claims 15-20 in a reply filed on 07/07/2022. Applicant’s amendments to independent claims 1 and 5 haver substantively changed the scope of claims 1 and 5 and their respective dependent claims.
	Currently, claims 1-14 are examined as below.
Response to Arguments
Applicant’s amendments to claims 4, 11 and 14 have overcome the 112(b) rejections as set forth under line item number 1 in the 04-11-22 OA.
Applicant’s amendments to independent claims 1 and 5 have overcome the prior-art rejections as set forth under line item numbers 2-3 in the 04-11-22 OA.
New reference are introduced. New grounds of rejections under 35 U.S.C. 103 and 112(b) are provided as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 8 is indefinite, because the limitation “the two or more side surfaces of the light emitting diode chip” is not mentioned before. There is insufficient antecedent basis.
 Note the dependent claims 9-11 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 8, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0345982 A1 to Abe et al. (“Abe”) in view of US 2019/0064595 A1 to Tran et al. (“Tran”).

    PNG
    media_image1.png
    582
    512
    media_image1.png
    Greyscale

	Regarding independent claim 1, Abe in Fig. 1C teaches a light emitting diode package 100 (¶ 35, light-emitting device 100) comprising: 
a light emitting diode chip 1, 11 (¶ 35, ¶ 39 & ¶ 3, light-emitting element 1, 11 is an LED die) emitting light; and 
a light transmissive member 5 (¶ 35, light-transmissive member 5) covering an upper surface of the light emitting diode chip 1, 11 and comprising a light transmissive resin 51 (¶ 69, matrix 51 is a light-transmissive resin) and a plurality of reinforcing fillers 52 (¶ 35 & ¶ 93, light-transmissive first fillers 52 reduce deterioration of the brightness contrast in light emitted from the light-emitting device 100. That is, the fillers 52 reinforce the brightness contrast of the device 100 i.e. reinforcing fillers), 
wherein the plurality of reinforcing fillers 52 are dispersed in and throughout the light transmissive resin 51 (Fig. 1C).
Abe further discloses the first fillers 52 include SiO2 (¶ 73).
However, Abe does not explicitly disclose one or more reinforcing fillers of the plurality of reinforcing fillers have at least two side surfaces having different lengths.
	Tran recognizes a need to improve light trapping and propagating of an optical unit as well as light scattering/mixing (¶ 64). Tran satisfies the need by providing assisted fillers 116 having elongated shapes (Fig. 2 & ¶ 64, fillers 116 in elongated shapes have at least two side surfaces having different lengths). These assisted fillers 116 include SiO2 (¶ 70).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the reinforcing fillers taught by Abe with the shapes of the fillers taught by Tran, so as to improve light trapping and propagating of an optical unit as well as light scattering/mixing.
	Regarding claim 2, Abe in Fig. 1C further teaches the plurality of reinforcing fillers 52 comprise one selected from the group of Si, Al, Fe, Ba, Ca, Mg, and Na (¶ 73, first fillers 52 include SiO2, which comprises silicon and oxygen).
	Regarding claim 4, Abe in Fig. 1C further teaches the plurality of reinforcing fillers 52 are present in an amount of 2% by mass to 40% by mass, which is 2 wt% to 40 wt%1, relative to the light transmissive resin 52 (¶ 75), which overlaps the claimed range of 10 wt% to 200 wt%, wherein wt % indicates a weight percent of reinforcing fillers 52.
“In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since weight percent of reinforcing fillers of 2 wt% to 40 wt% taught by Abe overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding independent claim 5, Abe in Fig. 1C teaches a light emitting diode package 100 (¶ 35, light-emitting device 100) comprising: 
a light emitting diode chip 1, 11 (¶ 35, ¶ 39 & ¶ 3, light-emitting element 1, 11 is an LED die) emitting light; and 
a light transmissive member 5 (¶ 35, light-transmissive member 5) covering an upper surface and two or more side surfaces of the light emitting diode chip 1, 11 (Fig. 1C), the light transmissive member 5 comprising a light transmissive resin 51 (¶ 69, matrix 51 is a light-transmissive resin) and a plurality of reinforcing fillers 52 (¶ 35 & ¶ 93, light-transmissive first fillers 52 reduce deterioration of the brightness contrast in light emitted from the light-emitting device 100. That is, the fillers 52 reinforce the brightness contrast of the device 100 i.e. reinforcing fillers), and 
wherein the plurality of reinforcing fillers 52 are dispersed in and throughout the light transmissive resin 51 (Fig. 1C).
Abe further discloses the first fillers 52 include SiO2 (¶ 73).
However, Abe does not explicitly disclose one or more reinforcing fillers of the plurality of reinforcing fillers have at least two side surfaces having different lengths.
Tran recognizes a need to improve light trapping and propagating of an optical unit as well as light scattering/mixing (¶ 64). Tran satisfies the need by providing assisted fillers 116 having elongated shapes (Fig. 2 & ¶ 64, fillers in elongated shapes have at least two side surfaces having different lengths). These assisted fillers 116 include SiO2 (¶ 70).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the reinforcing fillers taught by Abe with the shapes of the fillers taught by Tran, so as to improve light trapping and propagating of an optical unit as well as light scattering/mixing.
Regarding claim 6, Abe in Fig. 1C further teaches a barrier member 4 (¶ 36, light-shielding member 4) covering a side surface of the light transmissive member 5 and configured to reflect light emitted through the two or more side surfaces of the light emitting diode chip 1, 11 (¶ 50 & ¶ 52, light-shielding member 4 is made of a light-reflective material that reflects light to block the light emitted from the light-emitting element 1).
	Regarding claim 8, Abe in Fig. 1C further teaches the light transmissive member 5 covers the upper surface of the light emitting diode chip 1, 11; and 
a barrier member 4 (¶ 36, light-shielding member 4) covering the two or more side surfaces of the light emitting diode chip 1, 11.
	Regarding claim 10, Abe in Fig. 1C further teaches the light transmissive member 5 further covers an upper surface of the barrier member 4 (Fig. 1C, the member 5 covers an upper side surface of the member 4).
Regarding claim 11, Abe in Fig. 1C further teaches the barrier member 4 further covers the a side surface of the light transmissive member 5.
	Regarding claim 12, Abe in Fig. 1 does not explicitly disclose the light transmissive member 5 further comprises a wavelength conversion material dispersed in the light transmissive resin.
	However, Abe in Fig. 8C recognizes a need for absorbing light form the light-emitting element partially or entirely and emitting light having a different wavelength to achieve wavelength conversion (¶ 144). Abe in Fig. 8C satisfies the need by dispersing a wavelength conversion substance 53 (Fig. 8C & ¶ 142) in a light-transmissive member 5A (Fig. 8C & ¶ 142).	
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the light-transmissive member taught by Fig. 1 of Abe with the wavelength conversion substance taught by Fig. 8C of Abe, so as to absorb light form the light-emitting element partially or entirely and emit light having a different wavelength to achieve wavelength conversion.
	Regarding claim 14, Abe in Fig. 1C further teaches a thickness from one of the two or more of the side surfaces of the light emitting diode chip 1, 11 to the a side surface of the light transmissive member 5 is thicker than a thickness from the upper surface of the light emitting diode chip 1, 11 to an upper surface of the light transmissive member 5 (see Fig. 1C).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 3 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 3, wherein the plurality of reinforcing fillers comprise one selected from the group of glass fibers formed of SiO2, Al2O3, MgO, CaO, Na2O, K2O and B2O3.
Claim 7 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 7, wherein the barrier member further comprises the plurality of reinforcing fillers.
Claim 9 is rejected.
Claim 9 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.
Claim 9 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 9, wherein the barrier member further comprises the plurality of reinforcing fillers.
Claim 13 is allowed.
	Independent claim 13 is allowed, because claim 13 includes previously-indicated allowable subject matter of claim 13 as set forth under line item number 4 in the 04-11-22 OA and has been rewritten to include all of the limitations of the base claim and any intervening claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895            

/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                                                                                                                                                                                                    

	
	
	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Patent Publication No. 2016/0197247 A1 by Kanaumi et al. discloses in paragraphs 94, 98 and 108 that percent (%) by mass is wt%.